Citation Nr: 1703998	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  15-43 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for heart condition, to include atrial fibrillation.

3.  Entitlement to service connection for vertigo, to include as the residual of a head injury in service.

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for a neck condition.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

7.  Entitlement to service connection for emphysema.
8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of head trauma.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and A.H.


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to January 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2013 and March 2016 by Department of Veterans Affairs (VA) Regional Offices (ROs).  

The Veteran originally claimed entitlement to service connection for PTSD.  Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim encompasses all his psychiatric diagnoses during the appeal period.  The Board has recharacterized the claim on appeal as reflected on the title page.

The issues of entitlement to service connection for PTSD and neck condition were not certified for appeal.  Subsequent to the March 2016 rating decision denying these claims, the Veteran timely filed an NOD in May 2016; VA has not yet issued a statement of the case (SOC).  In Archbold v. Brown, 9 Vet. App. 124 (1996), the United States Court of Appeals for Veterans Claims (Court) held that the issuance of an SOC was not an absolute requirement for the acceptance of a Substantive Appeal.  At his July 2016 videoconference hearing before the undersigned, the Veteran's attorney affirmed that the transcript of the hearing constitutes a Substantive Appeal to perfect these two issues.  See 38 C.F.R. § 20.202 (2016); see also Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  As in the case of Archbold, the statements of the Veteran regarding these issues contain sufficient information to qualify as a Substantive Appeal pursuant to 38 C.F.R. § 20.202.  Moreover, in Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court held that a timely Substantive Appeal was not a jurisdictional requirement for the Board's consideration of a Veteran's claim.  The Board thus finds that the Veteran's testimony before the undersigned perfected his appeal of these issues and the Board has jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for heart condition, vertigo, back and neck conditions, an acquired psychiatric disorder, and emphysema, as well as entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of head trauma, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's COPD was not present in service or until many years thereafter and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R §§ 3.102, 3.300, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran as to establishing entitlement to benefits and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

As to COPD, the duty to notify was satisfied prior to the decision on appeal by way of a letter sent to the Veteran in July 2012 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs and identified post-service VA and private treatment records have been obtained.

The RO did not afford the Veteran a VA examination on the basis that there is already sufficient medical evidence to decide the claim for COPD, and the Board agrees.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  While the Veteran has a current diagnosis of COPD, there is no indication that it may be associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide these claims on the merits.  38 C.F.R. § 3.159(c).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claims.  The VLJ explained the issues fully and asked questions to identify any outstanding relevant treatment records.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's STRs are silent as to symptoms, treatment, or diagnosis of COPD.  His lungs were normal at entrance in April 1975, and in a March 1976 Report of Medical History the Veteran denied any relevant symptoms, including chronic cough and shortness of breath.  On his January 1977 separation examination, the "lungs and chest" box was checked as "abnormal" but the corresponding note indicated left precordial prominence, a chest/cardiac notation not pertaining to the lungs.  The earliest diagnosis of COPD in the medical evidence of record is dated in July 2008, more than 30 years after separation from service.  

The only theory of service connection for COPD the Veteran has asserted is that he started smoking in service.  A June 2015 VA treatment record notes a 40 pack year history of smoking.  He has named no other injury or incident in service that may be associated with or may have resulted in COPD.  He has not asserted diagnosis or treatment of COPD in service, or onset of symptoms in service with recurrence to the present.  For claims received by VA after June 9, 1998 (as is the case here), a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 C.F.R. § 3.300.

In some cases, lay evidence can be competent and sufficient evidence to establish etiology.  Davidson; Jandreau.  However, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to establish medical etiology or nexus.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  The only evidence supporting a nexus between the Veteran's current COPD and service is such a conclusory generalized lay statement.  Accordingly, service connection is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for COPD is denied.


REMAND

Emphysema and § 1151 claims

A March 2016 rating decision denied entitlement to service connection for emphysema and entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of head trauma.  In May 2016, the Veteran submitted an NOD with this decision.  38 C.F.R. §§ 20.201, 20.302(a).  To date, however, the RO has not issued the Veteran an SOC as to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the AOJ for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Back, neck, vertigo, PTSD claims

The Veteran asserts that his back and neck conditions, psychiatric disorder, and vertigo all stem from a head injury sustained in service.  Specifically, at his hearing his attorney stated that in October 1976 there was a head injury with loss of consciousness and the Veteran testified that he slipped and tripped in oil in a hangar and hit his head, resulting in a softball-sized lump.  He testified that he has had vertigo attacks for 35-40 years, and that back aches and muscle spasms began after this head injury.  See Hearing Transcript at 3-5, 12, 23.

STRs show that in October 1976 the Veteran "received trauma to frontal region of head" while playing football and was complaining of headaches, dizzy spells, and blurred vision.  The initial impression was rule out concussion, but during the subsequent physical examination, no history of unconsciousness was noted and on examination the Veteran was alert and oriented times three.  The final impression was of "trauma blunt to forehead doubt concussion."

The Veteran also testified and lay evidence from his brother suggests that he began having psychiatric symptoms after he was "failed out" of the flight program following a heart murmur finding.  The medical and lay evidence offer conflicting information regarding the onset of vertigo, back symptoms, neck symptoms, and psychiatric symptoms.  However, the Board finds that the established evidence of a head injury in service, competent evidence of current back, neck, and vertigo disabilities, and the Veteran's testimony that the current disabilities may be associated with that in-service event are sufficient to trigger the duty to assist in providing an examination.  McLendon.

The Veteran has also identified potentially outstanding VA treatment records pertinent to an acquired psychiatric disorder.  He has reported that in either 1979 or 1980 he attempted suicide by overdose and went into rehab at a VA facility in Brooklyn.  See Hearing Transcript at 8.  In VA treatment records dated November 2011 he reiterated this account and in an October 2015 VA treatment record he reported going through VA rehab twice in the 1980s.  VA treatment records show multiple diagnoses of cocaine, cannabis, and alcohol abuse over the years and the November 2011 treatment record notes that the Veteran used cocaine every other day for at least 20 years.  However, VA treatment records from 1979 - 1989 at Brooklyn VA facilities may be relevant to his claimed acquired psychiatric disorder.  These records should be sought on remand.

The Veteran asserts that his claimed heart condition is either related to an in-service incident or pre-existed and was aggravated by service.  As to the direct incurrence theory of service connection, the Veteran asserts that atrial fibrillation, diagnosed in February 2013, was caused by or related to a functional systolic heart murmur documented in a July 1976 STR.  The record already contains a medical opinion addressing this theory in a May 2013 VA heart examination report.

At the July 2016 hearing, the Veteran asserted that there was a "heart condition I had before the military, and you even let me in with it and I was under cardiologist care."  He also stated that he had "school records of this heart condition too . . . cardiologist reports."  Hearing Transcript at 6, 29.  The Veteran's entrance examination report and report of medical history, both dated in April 1975, show normal heart both on examination and the Veteran denied any history of or current heart symptoms, including heart trouble, palpitation, or pounding heart.  STRs show that a late systolic murmur was found in a March 1976 flight physical.  The resulting April 1976 evaluation noted "no history of rheumatic fever or any congenital abnormalities.  Never known to have a murmur except for recent[ly]."  After x-ray and full evaluation, the finding was "No evidence for organic heart disease" and functional murmur.  On remand, the Veteran should be given the opportunity to identify any providers who treated him for a heart condition prior to service, and the AOJ should attempt to obtain any identified treatment records.  If such records are obtained, or if the Veteran submits other competent evidence of a pre-existing heart condition, the AOJ should obtain a medical opinion addressing whether any pre-existing heart condition was aggravated by service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran an SOC as to the issues of entitlement to service connection for emphysema and entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of head trauma.  The SOC must include notification of the need to timely file a Substantive Appeal to perfect these issues.

2.  Obtain all treatment records from VA facilities in Brooklyn, New York, dated from 1979 through 1989, including any relating to mental health or substance abuse treatment, rehab, and hospitalizations.

3.  Ask the Veteran to identify any providers who treated him for heart symptoms prior to July 1975.  After securing any necessary authorizations, obtain any identified treatment records.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the nature, extent and severity of heart, back, neck, vertigo, or psychiatric symptoms during or since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate examination to address whether it is at least as likely as not that the October 1976 head injury documented in the service treatment records resulted in a traumatic brain injury (TBI).  The examiner should review the claims file and note such review in the report.  All indicated studies should be performed to the extent possible and all findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

6.  After the TBI examination is completed, schedule the Veteran for an appropriate examination to address the onset and etiology of any diagnosed acquired psychiatric disorder.  The examiner should review the claims file, including the TBI examination report, and note such review in the report.  All indicated studies should be performed to the extent possible and all findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

a.  Identify all psychiatric disabilities found to be present since September 2015.  A diagnosis of PTSD should be ruled in or excluded.

b.  State whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.  Please discuss the 1976 head injury and failing out of flight school, as documented in the service treatment records and the lay accounts provided by Veteran and his brother.

c.  If any psychosis is found to be present, state whether it is at least as likely as not that it had its onset within one year of service discharge (by January 1978). 

d.  If, and only if, the TBI examiner found that it IS at least as likely as not that the October 1976 head injury resulted in a TBI:

state whether it is at least as likely as not that any psychiatric disability found to be present is related to that TBI.

7.  Schedule the Veteran for an appropriate examination(s) to address the etiology of his neck condition, back condition, and vertigo.  The examiner(s) should review the claims file and note such review in the report(s).  All indicated studies should be performed to the extent possible and all findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report(s).

a.  State whether it is at least as likely as not that any neck disability is related to or had its onset in service, to include the October 1976 head injury.  

b.  State whether it is at least as likely as not that any back disability is related to or had its onset in service, to include the October 1976 head injury.  

c.  State whether it is at least as likely as not that vertigo is related to or had its onset in service, to include the October 1976 head injury.  

8.  Afford the Veteran an appropriate VA examination.  After review of the record and examination, the examiner should respond address the following:

a.  the likelihood that a heart condition existed prior to service.

b.  If, and only if, the answer to the prior question (8a) is yes, the likelihood that the pre-existing heart condition was not aggravated by service.

c.  If the examiner diagnoses the Veteran as having a heart disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.

For the purposes of this question, aggravation is defined as made permanently worse or increased in severity beyond the natural progress of the disease.

The examiner should review the claims file and note such review in the report.  All indicated studies should be performed to the extent possible and all findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

9.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


